Exhibit 10.1




SHARE PURCHASE AGREEMENT




THIS SHARE PURCHASE AGREEMENT (hereinafter referred to as the “Agreement”), is
entered into as of this June 17, 2009, by and between ONE Holdings, Corp.
(formally known as Contracted Services, Inc.), a Florida corporation (the
“InvestCo”) and Min Zhao (the “Shareholder”).




W I T N E S S E T H




WHEREAS the Shareholder desires to sell 6,528,600 shares of common stock
(“Common Stock”) Shareholder owns in Green Planet Bioengineering Co., Ltd., a
Delaware corporation (the “Company”).  The shares of Common Stock and the number
of shares of Common Stock issuable to the Shareholder upon exercise of the
Warrants are hereinafter collectively referred to as the “Shares”.




NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:




ARTICLE I

PURCHASE OF GP COMMON STOCK




1.1

The Purchase.   The Shareholder hereby agrees to sell to InvestCo and InvestCo
hereby agrees to purchase from the Shareholder the Common Stock for shares of
InvestCo common stock (the “InvestCo Stock”) and cash (the “InvestCo Cash”) as
follows:




(a)

At the Closing (as hereinafter defined), InvestCo shall issue 7,120,138 InvestCo
Stock;




(b)

No later than Twelve (12) months after the Closing, unless otherwise agreed in
writing, InvestCo shall pay $285,684.53 in cash to Shareholder;




(c)

No later than Twenty Four (24) months after the Closing, unless otherwise agreed
in writing, InvestCo shall pay $342,821.44 in cash to Shareholder.




(d)

Notwithstanding the payment for the Shares in installments as set forth in (a),
(b) and (c) above, InvestCo shall be entitled to vote all of the Shares
effective as of the Closing.




1.2

The Shareholder hereby agrees that: (i) thirty-five percent (35%) of the
InvestCo Stock issued to the Shareholder as set forth in Section 1.1 above shall
be deposited into an Escrow; and (ii) in the event the Company’s EBITDA for
fiscal year 2009 is less than the Company’s EBITDA for fiscal 2008, the number
of shares of InvestCo Stock issuable to the Shareholder under Section 1.1 above
shall be reduced (the “Adjustment”)  by the number obtained in the following
formula: (i) number of shares of InvestCo Stock received by the Shareholder
according to Section 1.1 less (ii) the product of the 2009 EBITDA multiplied by
the number of shares of InvestCo Stock received by the Shareholder divided by
2008 EBITDA (“Adjustment Shares”); and (iii) in the event there are not
sufficient number of Adjustment Shares in the Escrow to satisfy such Adjustment,
the Shareholder shall deliver to InvestCo such number of shares of InvestCo
Stock shares as are needed to achieve the correct number of Adjustment Shares
within 5 days following InvestCo’s written request.





Page 1 of 8




--------------------------------------------------------------------------------

  

1.3

Subject to the provisions of Section 1.2 and subject to the Shareholder’s
compliance with applicable securities laws, after the applicable holding period,
the Shareholder shall be entitled to sell the shares of InvestCo Stock in the
public market as set forth in this Section 1.3.  Except as otherwise expressly
provided herein and subject to the resale requirements of Rule 144 promulgated
under the Securities Act of 1933, as amended, or any other rule or agreement
that otherwise restricts the Shareholder from selling the InvestCo Stock, the
Shareholder agrees that he/she may only sell the InvestCo Stock subject to the
following conditions commencing from the date of this Agreement until 3 years
thereafter (the “Lock Up/Leak Out Period”) as follows:  

(i)

if on any day the Shareholder desires to sell any of the InvestCo Stock, the
Shareholder will not sell more than 10% of the average daily volume of trading
in the InvestCo Stock for the ten (10) consecutive trading days immediately
preceding any such trading day;

(ii)

the Shareholder will only sell the InvestCo Stock at the "offer" or "ask" price
stated by the relevant market maker and the Shareholder agrees that he will not
sell InvestCo Stock at the "bid" price.

(iii)

the Shareholder agrees that he will not engage in any short selling of the
InvestCo Stock during the Lock-Up/Leak Out Period.




(iv)

the Shareholder agrees that he will comply with all obligations and requirements
under applicable “insider” trading rules;




(v)

Except as set forth in this Section 1.3, the Shareholder agrees that he will not
transfer, pledge, or hypothecate the InvestCo Stock without the prior written
consent of InvestCo;




Notwithstanding anything contained in this Agreement, the Shareholder may
transfer any or all of his InvestCo Stock as bona fide gifts or transfers to any
trust for the direct or indirect benefit of each person of the Shareholder’s
immediate family; provided that it shall be a condition to any such gift or
transfer that (i) the transferee/donee agrees, in writing, to be bound by the
terms of this Agreement to the same extent as if the transferee/donee were a
party hereto; and (ii) the Shareholder provides written notice to InvestCo prior
to such gift or transfer.  “Immediate family” shall mean the Shareholder’s
children, stepchildren, grandchildren, parents, stepparents, grandparents,
spouse, former spouses, siblings, nieces, nephews, mother-in-law, father-in-law,
sons-in-law, daughters-in-law, brother-in-law, or sister-in-law, including
adoptive relationships.




1.4

Piggy-Back Registration.




(i)

If, at any time prior to December 31, 2010, InvestCo proposes to file a
registration statement under the Securities Act with respect to an offering by
InvestCo or any other party of InvestCo Stock (other than a registration
statement on Form S-4 or S-8 or any successor form or a registration statement
filed solely in connection with an exchange offer, a business combination
transaction or an offering of securities solely to the existing stockholders or
employees of InvestCo), then InvestCo, on each such occasion, shall give written
notice (each, a "Piggy-Back Notice") of such proposed filing to the Shareholder
at least fifteen days before the anticipated filing date of such registration
statement, and such Piggy-Back Notice also shall be required to offer to the
Shareholder the opportunity to register such aggregate number of shares of
InvestCo Stock as the Shareholder may request, subject to the terms hereof.  The
Shareholder shall have the right, exercisable for the five days immediately
following the giving of the Piggy-Back Notice, to request, by written notice
(each, a








Page 2 of 8




--------------------------------------------------------------------------------

"Shareholder Notice") to InvestCo, the inclusion of all or any portion of the
shares of InvestCo Stock owned by the Shareholder in such registration
statement.  InvestCo shall use reasonable efforts to cause the managing
underwriter(s) of a proposed underwritten offering to permit the inclusion of
the Shareholder’s InvestCo shares which were the subject of the Shareholder
Notice in such underwritten offering on the same terms and conditions as any
similar securities of InvestCo included therein.  Notwithstanding anything to
the contrary contained in this Section 1.5, if the managing underwriter(s) of
such underwritten offering or any proposed underwritten offering delivers a
written opinion to the Shareholder that the total amount and kind of securities
which they, InvestCo and any other person intend to include in such offering is
such as to materially and adversely affect the success of such offering, then
the amount of securities to be offered for the account of the Shareholder and
persons other than InvestCo shall be eliminated or reduced pro rata (based on
the amount of securities owned by the Shareholder and other persons which carry
registration rights) to the extent necessary to reduce the total amount of
securities to be included in such offering to the amount recommended by such
managing underwriter(s) in its written opinion.




(ii)

Piggy-Back Registration; Expenses.  The obligations of InvestCo under this
Section 1.4 shall be one time only.  Subject to the provisions of Section 1.4
hereof, InvestCo will pay all Registration Expenses in connection with any
registration of the shares of InvestCo Stock owned by the Shareholder pursuant
to this Section 1.5(ii), but InvestCo shall not be responsible for the payment
of any underwriter's discount, commission or selling concession in connection
therewith.




(iii)

Withdrawal or Suspension of Registration Statement.  Notwithstanding anything
contained to the contrary in this Section 1.4, InvestCo shall have the absolute
right, whether before or after the giving of a Piggy-Back Notice or receiving
the Shareholder Notice, to determine not to file a registration statement in
which the Shareholder shall have the right to include their shares of InvestCo
Stock pursuant to this Section 1.4, to withdraw such registration statement or
to delay or suspend pursuing the effectiveness of such registration statement.  




(iv)

Obligations of Green Planet.  In connection with any registration of InvestCo
Stock owned by the Shareholder, pursuant to this Section 1.4, InvestCo may
require the Shareholder provide to InvestCo such information regarding the
distribution of such shares as InvestCo may from time to time reasonably request
in writing.

1.5

Legends.  The Shareholder understand that until such time as the resale of such
shares have been registered under the 1933 Act as contemplated hereunder the
certificates representing the shares of InvestCo Stock and, shall bear any
legend as required by the "blue sky" laws of any state and a restrictive legend
in substantially the following form (and a stop-transfer order may be placed
against transfer of such stock certificates):




THE SECURITIES REPRESENTED BY THIS CERTIFICATE MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (i) IN THE ABSENCE OF (a) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (b) AN OPINION OF COUNSEL, IN A FORM REASONABLY ACCEPTABLE TO THE
COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (ii) UNLESS SOLD
PURSUANT TO RULE 144 UNDER SAID ACT.  

1.6

No Dilution.  InvestCo shall neither effect, nor fix any record date with
respect to, any stock split, stock dividend, reverse stock split,
recapitalization, or similar change in InvestCo's Stock between the date of this
Agreement and the Closing Date.  











Page 3 of 8




--------------------------------------------------------------------------------

1.7

Closing. The consummation of the Transaction (the "Closing") shall take place at
the offices of Arnstein & Lehr, LLP, on a date to be mutually agreed upon by the
Parties, which shall be no later than June 30, 2009 (the “Closing Date”).




1.8

Closing Events.  At the Closing, each of the Parties hereto shall execute,
acknowledge, and deliver (or shall cause to be executed, acknowledged, and
delivered) any and all stock certificates, officers’ certificates, agreements,
resolutions, schedules, or other instruments required by this Agreement to be so
delivered at or prior to the Closing, together with such other items as may be
reasonably requested by the other Parties hereto and their respective legal
counsel in order to effectuate or evidence the transactions contemplated by this
Agreement.  If agreed to by the Parties, the Closing may take place through the
exchange of documents (other than the exchange of stock certificates) by efax,
fax, email and/or express courier.




1.9

Escrow Account.  Thirty-five percent (35%) of the shares of InvestCo Stock to be
issued to the Shareholder as set forth herein shall be deposited into an escrow
account. Said escrow account shall provide that the shares may be released to
the respective Party upon the occurrence or non-occurrence of certain
performance events as set forth in that certain escrow agreement executed by the
Parties simultaneously with this Agreement, which is attached hereto as Exhibit
A and incorporated herein as if fully set forth.   







ARTICLE II

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF THE SHAREHOLDERS




Each Shareholder represents and warrants to, and covenants and agrees with, the
Company as follows:




2.1

The Shareholder is acquiring the InvestCo Stock for its own account for
investment only and not with a view towards the public sale or distribution
thereof and not with a view to or for sale in connection with any distribution
thereof.  




2.2

The Shareholder is (i) an “accredited investor” as that term is defined in Rule
501 of the General Rules and Regulations under the Securities Act of 1933 Act,
as amended (“1933 Act”) , (ii) experienced in making investments of the kind
described in this Agreement and the related documents, (iii) able, by reason of
the business and financial, to protect its own interests in connection with the
transactions described in this Agreement, and the related documents, and (iv)
able to afford the entire loss of its investment in the InvestCo Shares.

2.3

The Shareholder understands that its investment in the InvestCo Stock involves a
high degree of risk.

2.4

The Shareholder understands that the InvestCo Stock is deemed to be restricted
stock under the 1933 Act.

2.5

The Shareholder has good and marketable title to all of the Shares, free and
clear of any liens, claims, charges, options, rights of tenants or other
encumbrances and shall not, until the exchange of the Shares for the InvestCo
Stock is closed as contemplated by this Agreement, or this Agreement is
terminated, sell, hypothecate, encumber, transfer or otherwise dispose of the
Shares.








Page 4 of 8




--------------------------------------------------------------------------------

2.6

The entering into of this Agreement by the Shareholder, and the performance by
the Shareholder of his obligations hereunder, will not conflict with or
constitute a breach of or default under any agreement to which the Shareholder
is a party or any order or decree of any court or regulatory body to which the
Shareholder is subject.

ARTICLE III

REPRESENTATIONS, COVENANTS, AND WARRANTIES OF INVESTCO




As an inducement to, and to obtain the reliance of the Shareholder, InvestCo
represents and warrants as follows:




3.1

Organization.  InvestCo is a corporation duly organized, validly existing, and
in good standing under the laws of the State of Florida.  A certified copy of
the Articles of Incorporation and bylaws of InvestCo are attached hereto as
Schedule 3.1.  InvestCo has the power and is duly authorized, qualified,
franchised, and licensed under all applicable laws, regulations, ordinances, and
orders of public authorities to own all of its properties and assets and to
carry on its business in all material respects as it is now being conducted,
including qualification to do business as a foreign corporation in jurisdictions
in which the character and location of the assets owned by it or the nature of
the business transacted by it requires qualification.  The execution and
delivery of this Agreement does not, and the consummation of the Transactions in
accordance with the terms hereof will not, violate any provision of InvestCo’s
organizational documents.  InvestCo has taken all action required by laws, its
articles of incorporation, certificate of business registration, or otherwise to
authorize the execution and delivery of this Agreement. InvestCo has full power,
authority, and legal right and has taken or will take all action required by
law, its Certificate of Incorporation, and otherwise to consummate the
Transactions.  InvestCo is a corporation in good standing under the laws of the
state of Florida and shall receive a certificate of good standing from the
Secretary of State of the State of Florida, dated as of a date within ten days
prior to the Closing Date certifying that InvestCo is in good standing as a
corporation in the State of Florida.




3.2

Capitalization.  InvestCo has a total of 101,625,000 issued and outstanding
shares of common stock, each of which is legally issued, fully paid, and
non-assessable.  All such shares of InvestCo Stock are held of record by the
InvestCo shareholders.  InvestCo has no other capital stock, warrants, options,
or other securities convertible into shares of InvestCo capital stock,
outstanding other than the InvestCo Stock.







33

Information.  The information concerning InvestCo set forth in this Agreement
and the schedules hereto is and will be complete and accurate in all material
respects and does not contain any untrue statement of a material fact or omit to
state a material fact required to make the statements made, in light of the
circumstances under which they were made, not misleading as of the date hereof
and as of the Closing Date.




3.4

Litigation and Proceedings.  There are no actions, suits, proceedings, or
investigations pending or, to the knowledge of InvestCo, threatened by or
against InvestCo, or affecting InvestCo, or its properties, at law or in equity,
before any court or other governmental agency or instrumentality, domestic or
foreign, or before any arbitrator of any kind.




3.5

No Conflict With Other Instruments.  The execution of this Agreement and the
consummation of the Transactions will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust, or other material contract, agreement, or instrument to
which InvestCo is a party or to which any of its properties or operations are
subject.








Page 5 of 8




--------------------------------------------------------------------------------




3.6

Compliance With Laws and Regulations.  To the best of its knowledge, InvestCo
has complied with all applicable statutes and regulations of any Federal, state,
or other applicable governmental entity or agency thereof, except to the extent
that noncompliance would not materially and adversely affect the business,
operations, financial condition, or prospects of InvestCo or except to the
extent that noncompliance would not result in the incurrence of any material
liability.

3.7

Approval of Agreement.  The board of directors of InvestCo (the “InvestCo
Board”) has authorized the execution and delivery of this Agreement by InvestCo
and has approved the Transactions.  Copies of said consent resolutions are
attached hereto as Schedule 3.8.




3.8

Title and Related Matters.  InvestCo has good and marketable title to all of its
properties, interest in properties, and assets, real and personal, (except
properties, interest in properties, and assets sold or otherwise disposed of in
the ordinary course of business), free and clear of all liens, pledges, charges,
or encumbrances except.




3.9

Brokers.  InvestCo has not entered into any contract with any person, firm or
other entity that would obligate InvestCo or InvestCo to pay any commission,
brokerage or finders’ fee in connection with the Transactions.




3.10

Full Disclosure.  There is no fact actually known to InvestCo that would
reasonably be expected to materially and adversely affect the ability of
InvestCo to perform its obligations pursuant to this Agreement.




ARTICLE IV

MISCELLANEOUS




4.1

Governing Law.  This Agreement shall be governed by, enforced, and construed
under and in accordance with the laws of the State of Florida, without regard to
its choice of law principles.




4.2

Notices.  Any notices or other communications required or permitted hereunder
shall be sufficiently given if personally delivered to it or sent by registered
mail or certified mail, postage prepaid, or by prepaid telegram and any such
notice or communication shall be deemed to have been given as of the date so
delivered, mailed, or telegraphed.




4.3

Expenses.  Except as otherwise set forth herein, each Party shall bear its own
costs and expenses associated with the Transactions contemplated by this
Agreement.




4.4

Third Party Beneficiaries.  This contract is solely between InvestCo and the
Shareholder and, except as specifically provided, no director, officer,
stockholder, employee, agent, independent contractor, or any other person or
entity shall be deemed to be a third party beneficiary of this Agreement.




4.5

Entire Agreement.  This Agreement represents the entire agreement between the
Parties relating to the Transaction. There are no other courses of dealing,
understandings, agreements, representations, or warranties, written or oral,
except as set forth herein.




4.6

Survival.  The representations and warranties of the respective Parties shall
survive the Closing Date and the consummation of the transactions contemplated
by this Agreement.











Page 6 of 8




--------------------------------------------------------------------------------

4.7

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original and all of which taken together shall be but a
single instrument.




4.8

Amendment or Waiver.  Every right and remedy provided herein shall be cumulative
with every other right and remedy, whether conferred herein, at law, or in
equity, and may be enforced concurrently herewith, and no waiver by any Party of
the performance of any obligation by the other shall be construed as a waiver of
the same or any other default then, theretofore, or thereafter occurring or
existing. At any time prior to the Closing Date, this Agreement may be amended
by a writing signed by all Parties hereto, with respect to any of the terms
contained herein, and any term or condition of this Agreement may be waived or
the time for performance hereof may be extended by a writing signed by the Party
or Parties for whose benefit the provision is intended.




4.9

Further Assurances.  Each Party to this Agreement shall take all such actions
reasonably necessary to effectuate the terms and conditions of this Agreement
and the Transactions set forth herein.




4.10

Assignment.  Subject to any provisions herein to the contrary, this Agreement
shall inure to the benefit of and be binding upon the Parties hereto and their
respective legal representatives, successors and assigns; provided, however,
that no Party may assign this Agreement without the prior written consent of the
other Parties.




4.11

Severability.  In the event any provision of this Agreement is held to be
invalid, illegal or unenforceable for any reason and in any respect, such
invalidity, illegality, or unenforceability shall in no event affect, prejudice
or disturb the validity of the remainder of this Agreement, which shall remain
in full force and effect, enforceable in accordance with its terms.




[SIGNATURES ON FOLLOWING PAGE]








Page 7 of 8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the InvestCo and
the Shareholders as of the date set forth below.

Date:

as of June 17, 2009

INVESTCO:  ONE HOLDINGS, CORP.

 

 

 

 

BY:

 

 

 

 

 

SHAREHOLDER: Min Zhao

 

 

Signature:

 

 

 

Name:

Min Zhao

Address: No.187 City Light Building, Hudong Road, Fuzhou City, FuJian PRC 350001











Page 8 of 8


